Title: From George Washington to the Board of War, 4 April 1779
From: Washington, George
To: Board of War


Gentn
Head Qrs Middle Brook April 4: 1779
I have had the Honor to receive your favors of the 30th & 31st Ulto and two of the 1st Inst.—with the several papers to which they refer.
If Lieutenant Colo. Mebane was the oldest Lieut. Colonel in the North Carolina line when Colo. Hogan was promoted to the rank of a Brigadier, he unquestionably according to the principles of rank recomd should be appointed Lieutenant Colonel Commandant—and Lt Colo. Davidson should remove to the Regiment in which the former served.
When the arrangements of the several York Regiments come in—the whole shall be transmitted to the Board, which will be better than to return that of Colonel Cortlandts Regiment alone. The arrangement of Colo. Bland’s Regiment shall be considered.
It appears to me that Light Blunderbusses on account of the quantity of shot they will carry, will be preferable to Carbines for Dragoons, as the Carbines carry a single ball, especially in case of close action.
With respect to the Regulations for the Engineering department, I have perused the Copy, which the Board have been pleased to favor me with and do not find that they are liable to any objection on my part, unless it is in the 7th Article of those which concern the Sappers and Miners. This I think not sufficiently explicit to exclude claims for gratuities in common case⟨s,⟩ which I am of opinion should not be allowed—as it would excite jealousy & uneasiness in the rest of the Army, when ever they are employed with them if they are not paid the same. We have not upon any occasion heretofore ever given our fatigue parties any extra allowances, except in the Article of Spirits. I would propose, with all due deference to the Board—that the 7th Article should stand thus.
“The Sappers & Miners shall in cases of extraordinary fatigue and danger have such gratuities over & above their pay, as the Commanding Engineer, with the concurrence of the Commanding General of the Army shall think they deserve.”

As to the travelling charges of the Engineers, if they could be comprehended under some general equitable regulation, I should suppose it better than if a particular one were made for the purpose; for discriminations always produce discontent. It is however necessary that their allowance, upon such occasions, should be fixed—either by a Special or under a general Resolution. I cannot wish that the matter should remain with me for the most obvious reasons. The Board having ordered a supply of Horses I shall say nothing on that head. It is to be hoped that the Engineers will not have occasion for more—or at least for but very few. Before I conclude on this subject, I would take the liberty to mention, as General portail is in philadelphia—it may be proper to lay the plan before him & obtain his approbation of it, before it is submitted to Congress. If this is not done—and he should disapprove of it, it is probable it will have to undergo some alteration—or at least it will occasion some trouble.
The German Batallion has been considered in the Army, as part of the Maryland troops, since the 26th of February 1778. It was then included in the Quota of that State—as you will see by the inclosed Resolution. I do not know what part of it was made up from pensylvania—but I believe the Companies from thence had never been recruited and that they were much reduced. The Batallion at present is at Minisink. The Assembly of Maryland too has just adopted some proceedings respecting it, and desired that their proportion of that ⟨and of the⟩ Rifle Battallion should be incorporated & Officered.
